815 F.2d 80
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.David L. THOMAS, b/n/f and Natural Guardian Gordon Thomas,and Gordon Thomas, Individually, Plaintiffs-Appellants,v.SUBARU OF AMERICA, INC. and Fiji Heavy Industries, Ltd.,Defendants-Appellees.
No. 86-5071.
United States Court of Appeals, Sixth Circuit.
Feb. 27, 1987.

Before KRUPANSKY, Circuit Judge, CELEBREZZE, Senior Circuit Judge, and WEBER, District Judge.*
PER CURIAM.


1
This court has reviewed the assignments of error advanced by the appellant together with the briefs filed by the parties hereto, oral arguments, and the opinion of the trial court disposing of the issues joined herein, and concludes that the appellants' assignments of error are not well taken for the reasons articulated in Judge Jarvis' disposition of this case.  Accordingly, the judgment of the district court is hereby AFFIRMED.



*
 Hon.  Herman J. Weber, District Judge, United States District Court for the Southern District of Ohio, sitting by designation and assignment